 
 
I 
112th CONGRESS
2d Session
H. R. 5639 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2012 
Mr. Gosar introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To reduce temporarily the duty on Hexythiazox Technical. 
 
 
1.Hexythiazox Technical
(a)In generalHeading 9902.12.08 of the Harmonized Tariff Schedule of the United States (relating to Hexythiazox Technical) is amended—
(1)in the general rate of duty column, by striking Free and inserting 4.7%; and
(2)by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
